Citation Nr: 1709032	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  06-34 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for chondromalacia patella of the right knee.

2. Entitlement to a rating in excess of 10 percent for chondromalacia patella of the left knee.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel

INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973, including service in the Republic of Vietnam for which he earned the Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in April 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This matter was previously before the Board in September 2010 when it was remanded for additional development.  The matter came before the Board again in October 2012 when the claim for increased disability ratings for the knees was denied and the claim of entitlement to TDIU was remanded.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), which in June 2014 issued a memorandum decision vacated the Board's decision, and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the decision.

The Board issued additional remands in August 2013 (for the TDIU claim), February 2015 and June 2016, for additional development to include updated VA examinations.  The development was concluded in accordance with the remand instructions.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

Although the remand directives have been met, during the pendency of the appeal the Court has issued the decision, Correia v. McDonald, 28 Vet. App. 158 (2016), which includes additional considerations which should be addressed in VA examinations for joint disabilities.  As such, this matter must be remanded once again for inclusion of those aspects of disability.  The issue of entitlement to TDIU is inextricably intertwined with the issue of entitlement to increased disability ratings.  The Board sincerely regrets the additional delay in issuing a final determination on this matter.

REMAND

As noted above, in a recent decision, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  After reviewing the most recent VA examination of record, the Board finds that it is inadequate in light of this recent holding.  As such, an additional VA examination is necessary on remand.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran another VA examination with respect to his increased disability ratings claims for his right and left knees.  The examination should specifically test and record active motion, passive motion, weight-bearing, and nonweight-bearing, including the results following repetitive motion testing and whether there is any functional loss (please describe), as well as comparison between opposite joints, if applicable.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should provide a statement of the rationale for the opinions rendered.  Access to the complete copy of the electronic claims file, to include Virtual VA and VBMS records, should be provided to the examiner for review.

2. Then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, then issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


